Exhibit 10.5


RAYTHEON 2010 STOCK PLAN
Performance Stock Unit Award Agreement with respect to
The         -         Long-Term Performance Plan


This Performance Stock Unit Award Agreement, dated as of         (the “Award
Date”) is between Raytheon Company (the "Company"), and        , an employee of
the Company or one of its Affiliates ("you").


1. Award of Units                                        
The Company hereby grants to you an award of stock units with respect to its
common stock, par value $0.01 per share (the “Stock”), pursuant to the Raytheon
2010 Stock Plan (as amended from time to time, the “Plan”), subject to the terms
and conditions set forth in this Agreement.


Total Target Number of Shares of Stock
Performance Cycle                    Calendar years through
    
2. Conditions to Award
Pursuant to this Award, you will be entitled to a payment based on your Total
Target Number of Shares of Stock set forth above and the Company’s performance
during the Performance Cycle with respect to (i) the Company’s average “Return
on Invested Capital” (weighted at fifty percent (50%) of the Total Target Number
of Shares of Stock); (ii) the Company’s “Cumulative Free Cash Flow from
Continuing Operations” (weighted at twenty-five percent (25%) of the Total
Target Number of Shares of Stock); and (iii) the Total Shareholder Return of the
Company (compounded annually), relative to that of its Peers (weighted at
twenty-five percent (25%) of the Total Target Number of Shares of Stock) (each a
“metric” and collectively the “metrics”). The actual amount of such payment will
be determined by multiplying the Total Target Number of Shares of Stock by the
applicable Target Share Award Multiplier from the tables in this Section 2. The
Target Share Award Multiplier for each metric will be determined based on the
level of the Company’s performance during the Performance Cycle relative to that
metric as set forth in the applicable table. The precise extent to which the
Company will have satisfied the metrics, and any shares of Stock will have been
earned, will be determined by the Management Development and Compensation
Committee of the Company’s Board (the “Committee”) as soon as practicable
following the close of the Performance Cycle and, to the extent reasonably
practicable, will be calculated without regard to any change in applicable
accounting standards or tax statutes after the grant of this Award.
    Metric             Target Share Award Multiplier    
Maximum
Target
Threshold


3. Effect of Termination of Employment, Etc.
You must remain an employee until the end of the Performance Cycle in order to
be entitled to any payment pursuant to this Award, except as provided in
Section 4 below and except as follows. Subject to Section 4, if your employment
with the Company ends during the Performance Cycle on account of your
Retirement, as that term is defined in the Plan, or because you become disabled
or die, then after the end of the Performance Cycle, you (or in the event of
your death, your estate) will be entitled to a pro rata portion of the number of
shares of Stock you would have received, if any, had you remained employed until
the end of the Performance Cycle. The pro rata portion will be based on the
number of full months in the Performance Cycle during which you were employed as
compared to the total number of months in the Performance Cycle.


4. Effect of Change in Control
If a Change in Control, as defined in the Plan, should occur during the
Performance Cycle, then the number of shares of Stock you will be entitled to
receive will be determined as of the effective date of the Change in Control and
such shares (or other consideration payable in connection with the assumption,
continuation or substitution of the Award) shall become payable as set forth
below.
A.
Award Assumed, Continued or Substituted. If this Award is assumed, continued or
substituted in connection with the Change in Control, then (i) if you remain an
employee through the completion of the Performance Cycle, you will be paid the
shares issuable under this Award (as determined pursuant to Section 4 D) or
other consideration payable in connection with such assumption, continuation or
substitution promptly following the end of the Performance Cycle but no later
than thirty (30) days after the end of the Performance Cycles; and (ii) in the
event of your Involuntary Termination within twenty-four (24) months following
the Change in Control, the shares issuable under this Award (as determined
pursuant to Section 4 D) or





--------------------------------------------------------------------------------




other consideration payable in connection with such assumption, continuation or
substitution shall be issued immediately upon such Involuntary Termination or as
soon as practicable thereafter, but in no event more than thirty (30) days after
such Involuntary Termination. If your employment terminates prior to the
completion of the Performance Cycle for any reason other than an Involuntary
Termination or as otherwise provided in Section 4 C, the Award shall be
immediately cancelled upon such termination and you shall thereupon cease to
have any right or entitlement to receive any shares or other consideration under
the Award.
B.
Award not Assumed, Continued or Substituted. If this Award is not assumed,
continued or substituted in connection with the Change in Control, then the
shares issuable under this Award (as determined pursuant to Section 4 D) shall
be issued on the effective date of the Change in Control (or as soon as
administratively practicable thereafter, but no later than thirty (30) days
following the effective date of the Change in Control) provided that the Award
is not deemed to constitute nonqualified deferred compensation under Code
Section 409A.

C.
Retirement, Death or Disability. If the Change in Control occurs after your
employment with the Company ends on account of your Retirement or because you
become disabled or die, then you (or in the event of your death, your estate)
will be entitled to a pro rata portion of the number of shares of Stock as
determined pursuant to Section 4 D and such shares shall be issued to you on the
effective date of the Change in Control or as soon as administratively
practicable thereafter, but no later than thirty (30) days following the
effective date of the Change in Control. If your employment with the Company
ends on account of your Retirement or because you become disabled or die after
the Change in Control occurs, then you (or in the event of your death, your
estate) will be entitled to a pro rata portion of the number of shares of Stock
as determined pursuant to Section 4 D or other consideration payable in
connection with an assumption, continuation or substitution of the Award and
such shares or other consideration shall be issued upon termination of your
employment. In each case, the pro rata portion will be based on the number of
full months in the Performance Cycle during which you were employed as compared
to the total number of months in the Performance Cycle.

D.
Number of Shares of Stock. In the event the Change in Control occurs and you
remain an employee through the effective date of the Change in Control, you will
be entitled to receive                .



5. Payment
A.
Settlement of Award. Except as otherwise provided in Sections 3 and 4 above, the
actual number of shares (or amount of cash in lieu of shares) that you receive
at the end of the Performance Cycle will be determined based upon the degree to
which each metric is attained. You will be entitled to receive 100% of your
Total Target Number of Shares of Stock if Target performance is achieved in all
three metrics. If performance falls below the Threshold for a metric, no shares
of Stock or cash will be awarded for that metric. When performance for a metric
is at or above Threshold performance, shares of Stock or cash will be paid out
based upon the performance level indicated in Section 2 above, up to a maximum
of two times the Target performance level. When performance for a metric falls
between two performance levels, payout will be based upon the lower Target Share
Award Multiplier. Accordingly, depending upon the level of attainment of each
metric, the maximum number of shares of Stock that could be issued in settlement
of your Award is two times your Total Target Number of Shares of Stock. The
total actual number of shares that you receive under this Award, including
shares attributable to dividend equivalent amounts, will be rounded up to the
nearest whole share.



B.
Timing.  Promptly following determination of the number of shares of Stock you
have earned under this Award but no later than March 15 after the end of the
Performance Cycle, such number, if any, will be paid to you together with a
dividend equivalent amount of shares calculated in accordance with Section 5 C
below.



C.
Dividend Equivalents.   For each dividend declared by the Company’s Board of
Directors (the “Board”) during the period beginning on the date of grant of this
Award and ending at the end of the Performance Cycle, whether in cash or stock,
if any (a “LTPP Dividend”), a dividend equivalent amount will be calculated
assuming that the shares of Stock to which you ultimately become entitled under
this Award (including shares attributable to dividend equivalent amounts from
prior LTPP Dividends, if any) were entitled to such LTPP Dividend and that the
dividend equivalent amount had been reinvested in additional shares of Stock as
of the payment date of such LTPP Dividend. You will not be entitled to any
dividend equivalent amount on shares of Stock covered by this Award which are
not ultimately earned.



D.
Form of Payment.  The Committee in its discretion may settle Awards, including
any dividend equivalent amounts, in shares of Stock or cash, or a combination
thereof. Cash payments, if any, shall be calculated based upon the fair market
value of a share of Stock on the date on which the Committee determines the
extent to which the Company has satisfied the metrics and the number of shares
of Stock to be issued in settlement of the Award.



E.
Taxes. Taxes may be assessed and/or withheld as required by law at applicable
United States federal, state and/or other tax rates (under the laws of the
jurisdictions in which you reside or that may otherwise be applicable to you)
with respect to



2
 



--------------------------------------------------------------------------------




units, issuance of Shares and/or cash. Notwithstanding anything in this
Agreement to the contrary, any payment described in this Agreement shall be
reduced by a number of shares, or cash amount to the extent settlement is made
in cash, necessary to satisfy tax withholding obligations.


6. Post-Employment Conduct
Except where prohibited by law, by accepting this Award, you agree to the
Post-Employment Conduct restrictions contained in Exhibit A to this Award
Agreement.


7. Other Provisions
A.
Future Adjustments. In the event of any merger, acquisition, disposition or
other corporate event affecting the Company or any peer company during the
Performance Cycle, the Committee may make such adjustments to the peer group of
companies, the total return calculations of the affected companies, and the
metrics set forth in Section 2 as it may determine would most nearly carry out
the original purposes and intent of this Award.

B.
No Guaranty of Future Awards.  This Award in no way guarantees you the right to
or expectation that you may receive similar awards with respect to any other
similar performance cycle or period which the Committee may, in its discretion,
establish and as to which the Committee may elect to grant awards under the
Plan.



C.
No Rights as Shareholder.  You will not be considered a shareholder of the
Company with respect to the shares of Stock covered by this Award or any
dividend equivalent amount of shares unless and until shares of Stock are issued
to you in settlement of this Award.



D.
No Rights to Continued Employment. This Award shall not be deemed to create a
contract or other promise of continued employment with the Company or an
Affiliate and shall not in any way prohibit or restrict the ability of the
Company or an Affiliate to terminate your employment at any time for any reason.



E.
Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Code Section 409A. Any shares or
other amounts payable under this Agreement on a termination of your employment
may only be paid on a separation from service (as such term is defined under
Code Section 409A and regulations thereunder). No shares or other amounts which
become issuable or distributable under this Agreement upon your separation from
service shall actually be issued or distributed to you prior to the earlier of
(i) the first (1st) day of the seventh (7th) month following the date of such
Separation from Service or (ii) the date of your death, if you are is deemed at
the time of such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Committee, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first (1st) day of the seventh (7th) month
following the date of your Separation from Service or, if earlier, the first day
of the month immediately following the date the Company receives proof of your
death.



F.
Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results.

G.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.

H.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Vice
President, Human Resources and Global Security, and to you at your address as
shown on the Company’s payroll records.













3
 



--------------------------------------------------------------------------------












Your acceptance of this Award constitutes your agreement to the terms of this
Performance Stock Unit Award Agreement with respect to the – Long-Term
Performance Plan.        


RAYTHEON COMPANY






_____________________________________
Name:
Title:


      


4
 



--------------------------------------------------------------------------------




Exhibit A
Post-Employment Conduct
The Post Employment Conduct Restrictions (the “Restrictions”) attached as
Exhibit A to the Performance Stock Unit Award Agreement (the “Award Agreement”)
with an Award Date of     are agreed to in consideration of, among other things,
the grant of restricted stock units to      (“you”), under the Award Agreement
pursuant to the Raytheon 2010 Stock Plan (the “Plan”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Award
Agreement or the Plan. The following terms as used herein shall mean:
Authorized Company Representative means
;
Restricted Activity means any activity (A) in which you contribute your
knowledge, directly or indirectly, in whole or in part, as an employee,
consultant, agent or director or any other similar capacity that, in any such
case, involves or relates to products, services or solutions of a Restricted
Business that, directly or indirectly, compete with those of the Company; or (B)
that may require or involve disclosure of trade secrets, proprietary or
confidential information; and
Restricted Business means any business enterprise that operates in one or more
of the same markets as the Company including, but not limited to, the following
companies:
                            
.
By accepting the Award, you agree as follows:
1. Consideration and Acknowledgement. You acknowledge and agree that the
benefits and compensation opportunities being made available to you under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to you in connection with your
employment by the Company or an Affiliate and that the payment to you of the pro
rata portion of the shares of Stock after the end of the Performance Cycle under
Section 3 of the Award Agreement (the “Payment”) is expressly made contingent
upon your agreements with the Company set forth in these Restrictions. You
acknowledge that the scope and duration of the Restrictions are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to you under the Award
Agreement. You further acknowledge and agree that as a result of the positions
you hold with the Company and the access to and extensive knowledge of the
Company’s confidential or proprietary information, employees, suppliers and
customers, the Restrictions are reasonably required for the protection of the
Company’s legitimate business interests. In addition, nothing herein is intended
to limit or restrict your ability to exercise any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).
2. Restrictions.
(a)    Covenant Not To Compete – Without the prior written consent of an
Authorized Company Representative, you agree that during the period between the
termination of your employment with the Company on account of your Retirement
and the end of the Performance Cycle (the “Restriction Period”) you will not
engage in any Restricted Activity for any: (i) Restricted Business; (ii) entity
directly or indirectly controlling, controlled by, or under common control with
a Restricted Business; and (iii) successor to all or part of the business of any
Restricted Business as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.
(b)    Non-Solicit – Without the prior written consent of an Authorized Company
Representative, you agree that during the Restriction Period following cessation
of employment you will not (i) interfere with any contractual relationship
between the Company or an Affiliate and any customer of, supplier or distributor
to, or manufacturer for the Company or an Affiliate to the detriment of the
Company or an Affiliate or (ii) induce or attempt to induce any person who is an
employee of the Company or an Affiliate to perform work or services for any
entity other than the Company or an Affiliate.
(c)    Protection of Confidential and Proprietary Information – You agree to
keep all confidential and proprietary information of the Company and its
Affiliates, including joint venture partners, strictly confidential except to
the extent disclosure is required by law or court order, and except to the
extent that such confidential and proprietary information has become public
through no fault of your own.
(d)    Cooperation in Litigation and Investigations – Following the date on
which you cease to be an employee of the Company or an Affiliate, you agree, to
the extent reasonably requested, to cooperate with the Company in any pending or
future litigation


5
 



--------------------------------------------------------------------------------




(including alternative dispute resolution proceedings) or investigations in
which the Company or Affiliates is a party or is required or requested to
provide testimony and regarding which, as a result of your employment with the
Company or an Affiliate, you reasonably could be expected to have knowledge or
information relevant to the litigation or investigation. Notwithstanding any
other provision of these Restrictions, nothing in these Restrictions shall
affect your obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.


3. Annual Validation of Compliance. You acknowledge and agree that you shall
confirm in writing to the Company, annually between January 1 and January 31,
your compliance with the restrictions set forth in Section 2 hereof. Failure to
provide such annual written confirmation may result in the forfeiture of the
Payment.


4. Result of Breach of Section 2 or Section 3. In the event that you breach any
of the covenants or agreements in Section 2 or Section 3 hereof, all of your
remaining rights, title or interest in the Payment, the Award and any dividend
equivalents with respect thereto, shall cease.


5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of these Restrictions shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of these Restrictions is
adjudicated to be invalid or unenforceable, the Award Agreement shall be deemed
amended to delete the portion adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.


These Restrictions are effective as of the acceptance by you of the Award of
Units under this Award Agreement.


6
 

